UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-16095 Aetna Inc. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-2229683 (I.R.S. Employer Identification No.) 151 Farmington Avenue, Hartford, CT (Address of principal executive offices) 06156 (Zip Code) Registrant’s telephone number, including area code (860) 273-0123 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesþ No There were 500.4 million shares of voting common stock with a par value of $.01 per share outstanding at September 30, 2007. Aetna Inc. Form 10-Q For the Quarterly Period Ended September 30, 2007 Unless the context otherwise requires, references to the terms “we,” “our” or “us” used throughout this Quarterly Report on Form 10-Q (except the Report of Independent Registered Public Accounting Firm on page 20), refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries (collectively, the “Company”). Table of Contents Page Part I Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II Other Information Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Index to Exhibits 38 Part I Financial Information Item 1. Financial Statements Consolidated Statements of Income (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions, except per common share data) 2007 2006 2007 2006 Revenue: Health care premiums $ 5,445.4 $ 4,820.3 $ 15,916.7 $ 14,308.3 Other premiums 494.5 472.5 1,493.1 1,482.5 Fees and other revenue * 775.9 712.9 2,244.9 2,121.4 Net investment income 262.1 278.3 864.9 852.1 Net realized capital (losses) gains (16.6 ) 15.5 (64.4 ) 21.9 Total revenue 6,961.3 6,299.5 20,455.2 18,786.2 Benefits and expenses: Health care costs ** 4,323.1 3,797.4 12,814.1 11,481.9 Current and future benefits 537.6 554.1 1,704.7 1,733.6 Operating expenses: Selling expense 267.1 231.7 793.7 715.3 General and administrative expenses 1,004.3 925.6 2,896.6 2,876.3 Total operating expenses 1,271.4 1,157.3 3,690.3 3,591.6 Interest expense 44.0 39.9 129.1 107.2 Amortization of other acquired intangible assets 25.9 22.0 69.5 63.7 Reduction of reserve for anticipated future losses on discontinued products - - (64.3 ) (115.4 ) Total benefits and expenses 6,202.0 5,570.7 18,343.4 16,862.6 Income from continuing operations before income taxes 759.3 728.8 2,111.8 1,923.6 Income taxes: Current 167.5 213.0 644.3 611.3 Deferred 95.1 39.4 84.9 60.8 Total income taxes 262.6 252.4 729.2 672.1 Income from continuing operations 496.7 476.4 1,382.6 1,251.5 Discontinued operations, net of tax (Note 16) - - - 16.1 Net income $ 496.7 $ 476.4 $ 1,382.6 $ 1,267.6 Earnings per common share: Basic: Income from continuing operations $ .98 $ .89 $ 2.70 $ 2.26 Discontinued operations, net of tax - - - .02 Net income $ .98 $ .89 $ 2.70 $ 2.28 Diluted: Income from continuing operations $ .95 $ .85 $ 2.61 $ 2.16 Discontinued operations, net of tax - - - .03 Net income $ .95 $ .85 $ 2.61 $ 2.19 * Fees and other revenue include administrative services contract member co-payment revenue and plan sponsor reimbursements related to our mail order and specialty pharmacy operations of $12.6 million and $40.9 million (net of pharmaceutical and processing costs of $357.5 million and $1.1 billion) for the three and nine months ended September 30, 2007, respectively, and $10.3 million and $26.4 million (net of pharmaceutical and processing costs of $342.2 million and $1.0 billion) for the three and nine months ended September 30, 2006, respectively. **
